G
                                  'Oki      1 itVi4`
                                                 : 4
                                                                                           04/06/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0005


                                      PR 21-0005                       FILED
                                                                      APR 0 6 2021
                                                                   Bowen Greenw000
                                                                 Clerk of Suprerne Court
IN RE THE MOTION OF ABBY K.                                         State nf RAnntana

ESKIN FOR ADMISSION TO THE BAR                                      ORDER
OF THE STATE OF MONTANA




      Abby K. Eskin has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Eskin has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Abby K. Eskin may be swom in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 4z, day of April, 2021.



                                                       °'
                                                      0-
                                                     -"   7AP‘?
                                                         01
        , _W,..____

           °4441


    A
    i /4 -4
      Justices
               1L.




2